Leech, dissenting: The Revenue Act of 1932, for the first time, not only required the inclusion of the compensation of Federal judges in gross income for Federal income tax purposes, but also amended the statutory provision fixing that compensation by reducing it by the amount of those taxes. The Supreme Court in O'Malley v. Woodrough, 307 U. S. 277, decided that such legislation was constitutional as applied to the compensation of Federal judges appointed after the effective date of that act, but indicated, I think, that the compensation of such judges appointed before that date could not be constitutionally so taxed. This conclusion is based primarily on my understanding that the Court did not there overrule Miles v. Graham, 268 U. S. 501. Accordingly, upon the authority of the Woodrough case, I would expunge the deficiencies.